Title: To Thomas Jefferson from Neill McPhaill, 1 April 1805
From: McPhaill, Neill
To: Jefferson, Thomas


                  
                     
                     May it Please Your Excellency—Most Hounoured Sir 
                     
                     Fort Mifflin April 1st. 1805
                  
                  To accept the Pettition most Humbly Adressed by By One the Pettitioner Thereof and Hopes most Worthy Sir that Your Excellency will Grant the Requist of Sir Your Faithfull Servent Being forwarded and Bore Date the first of January Last Stating My Situation and the Place of My Nativity—Supposing Sir that my letter of Pettition Hath not Reached Your Excellency—I Hope to Merit the Reguard of your Person in this as my Desire is Not for Pomp or Riches more then the Support of my Family as Natures Law Binds me to be their Supporter   and Sir the Grade I Possess is that of Corporel in the Company of my worthey Captn. Jas. Read Stationed at Fort Mifflin, and all my Desire is Onley to Gain the Rank of Cadett in Either this Regt. or any of the Infantry.
                  I ame Solitious to Gain the Santion of Your Excellency as my Desire is to Serve under a Republican authority During my Life—america hath Been an asylum to me and the Republican Sentiments I Enjoy hath-made me Free as in all Spheres of Life I ame at Liberty
                  I also Remark that I ame fully aquanted with the Deciplin of Infantry in forming and Desplaying as Having Served in Great Britain Several Years
                  Sir the aid I requar I will with the Strickist Attention Observe with Fedility if Conferd Upon Your Servant And I Request the feavour of an answer to Me this Pettion and hope to Be forgiven for my Boldness in writing and in the Familliar mode of my Application—I Have Remarked in my Last that I have a Small Family to Support which is the Cause of my Pettition. Perhaps the spirit of Philanthrophy may overcome adversity as it is the Paternal Frend of men I Solicit
                  
                     Most Worthy Sir I. Requist Your Answer and Aid
                  I For Ever must Remain with Fedelity and Desires to serve with Respect As your Humble and Obedient Servt.
                  
                     Neill Mc. Phaill 
                     
                  
               